DETAILED ACTION

This action is in response to claims filed 16 May 2018 for application 15/981,216. Currently claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 24 July 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710606293.1 application as required by 37 CFR 1.55. The examiner could not determine whether the priority document submitted is certified. Applicant is requested to clarify.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 06 August 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because 101a and 101b of FIG. 2B may have a typo (reads “exiting” instead of maybe “existing”).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are indefinite because they recite logarithm functions with base “a” without providing a clear explanation of what constitutes base “a”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to signal per se.
Regarding claim 18, according to the first step (Step 1) of the 101 analysis, claim 18 is directed to a storage medium that under the broadest reasonable interpretation encompasses signal per se. Although the claim recites that the storage medium is used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps of the invention, it does not preclude the storage medium itself from encompassing signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible.
Regarding claim 19, it is dependent on claim 18 and inherits the same issue. According to the first step (Step 1) of the 101 analysis, claim 19 is directed to a storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible.
Regarding claim 20, it is dependent on claim 19 and inherits the same issue. According to the first step (Step 1) of the 101 analysis, claim 20 is directed to a storage medium that under the broadest reasonable interpretation encompasses signal per se. Therefore, it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter) and is not eligible subject matter. The claim is not patent eligible.
In order to overcome this rejection Examiner recommends an option of amending Claims 18-20 to indicate that the storage medium is limited to being non-transitory.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of based on a logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result, under the broadest reasonable interpretation, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations of obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, are considered to be additional elements and as recited represent insignificant  extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in Zhao et al [Pages 551 & 552, section 2.1], is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, it only recites further details of the target and conflict evidence groups, thus only limiting the abstract idea. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 3, it only recites further details of the target and conflict evidence groups, thus only limiting the abstract idea. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.

Regarding claim 4, this claim recites the limitations of a logic rule of the source evidence is expressed as: mentioning (y, s); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second 281734-326 (C17P0641-O1 US) existing knowledge => y, wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge, and M represents a quantity of different expression modes of the target candidate knowledge; in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge, and M represents a quantity of different expression modes of the conflict candidate knowledge; a weight of the source evidence is represented as a degree of authority of S, a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM, and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the  judicial exceptions .The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
.
Regarding claim 5, this claim recites  the limitations of the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 wherein Z is a normalization factor, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group; in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict 291734-326 (C7P0641-O1 US) evidence group, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.

Regarding claim 6, this claim recites the limitations of wherein the verification probability is a probability of correctness, the comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result comprises: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 7, this claim recites  the limitations of obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; sorting the R pieces of correct knowledge according to the ratios; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, involve mathematical calculations. Thus  the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 8,  this claim recites the limitations of wherein the N pieces of correct knowledge corresponds to N largest ratios, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.

Regarding claim 9, this claim recites  the limitations of based on a logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result, under the broadest reasonable interpretation, involve mathematical calculations. Thus  the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations of a processor and a storage used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, are considered to be additional elements. The “obtaining…” limitations as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in Zhao et al [Pages 551 & 552, section 2.1], is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 10, it only recites further details of the target and conflict evidence groups.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 11, it only recites further details of the target and conflict evidence groups.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.

Regarding claim 12,  this claim recites  the limitations of a logic rule of the source evidence is expressed as: mentioning (y, s); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second 281734-326 (C17P0641-O1 US) existing knowledge => y, wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge, and M represents a quantity of different expression modes of the target candidate knowledge; in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge, and M represents a quantity of different expression modes of the conflict candidate knowledge; a weight of the source evidence is represented as a degree of authority of S, a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM, and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.

Regarding claim 13, this claim recites the limitations of the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 wherein Z is a normalization factor, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group; in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict 291734-326 (C7P0641-O1 US) evidence group, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 14, this claim recites the limitations of obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; sorting the R pieces of correct knowledge according to the ratios; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 15, it recites further details of outputting the N pieces of correct knowledge. The limitations of, further comprising a display, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct knowledge on the display are additional elements and as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the “outputting…” and “displaying…” as recited are just a nominal or tangential addition to the claim, and outputting/displaying data is also well-understood, routine and conventional, as evidenced by US 20090192968 A1. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 16this claim recites  the limitation wherein the N pieces of correct knowledge corresponds to N largest ratios, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 17, this claim recites  the limitations of wherein the verification probability is a probability of correctness, comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result" including: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that 331734-326 (C7P0641-O1 US) the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge, , under the broadest reasonable interpretation, involve mathematical calculations. Thus  the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 18, according to the first step (Step 1) of the 101 analysis, claim 18 is directed to a storage medium that under the broadest reasonable interpretation encompasses signal per se. So it does not fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). Even if the claim is amended to fall within one of the four statutory categories, in the next step (Step 2A, prong 1) of the analysis, the limitations of based on a logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result, under the broadest reasonable interpretation, involve mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the claim recites an additional element namely, a storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, are considered to be additional elements. The “obtaining…” limitations as recited represent insignificant  extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in Zhao et al [Pages 551 & 552, section 2.1], is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 19, this claim recites  the limitations of obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; sorting the R pieces of correct knowledge according to the ratios; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 20, this claim  recites further details of outputting the N pieces of correct knowledge. The limitations of, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: displaying the N pieces of correct knowledge are additional elements and as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the “displaying…” as recited is just a nominal or tangential addition to the claim, and displaying data is also well-understood, routine and conventional, as evidenced by US 20090192968 A1. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Galland et al (Corroborating Information from Disagreeing Views, 2010).
Regarding claim 1, Zhao teaches: A knowledge verification method, comprising: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge (generate a positive claim [Page 551, Section 2.1, Definition 3, point 1]. generate a negative claim [Page 552, Section 2.1, Definition 3, point 2]. Note: Positive claim corresponds to the target candidate knowledge and a negative claim corresponds to the conflict candidate knowledge); obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)); based on a logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge (Precision of source s is the probability of its positive claims being correct [Page 552, Section 3.1]. Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule) [Page 554, Section 4.2.3].  Note: Positive claim corresponds to the target candidate knowledge), and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result (And by controlling the observation altogether, the latent truth and the source quality can mutually influence each other through the joint inference, in the sense that claims produced by high quality sources are more likely to be correct and sources that produce more correct claims are more likely to be high quality [Page 554, section 4.2.3]).
However, Zhao does not explicitly disclose: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge.
Galland teaches, in an analogous system: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge (Note: Algorithm 4 shows probability calculations for negViews based on rules [Page 135]. NegViews are negative views and corresponds to conflict candidate knowledge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Galland to use negative views. One would have been motivated to do this modification because doing so would give the benefit of modeling more or less their notion of functional dependencies as taught by Galland [Page 133, 2nd column, paragraph 2].
Regarding claim 2, Zhao teaches: The knowledge verification method according to claim 1, wherein the target evidence group and the conflict evidence group each comprise at least one of a source evidence, a redundancy evidence and an expression mode evidence, and the source evidence, the redundancy evidence and the expression mode evidence are obtained from a data source (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. A negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
Regarding claim 3, Zhao teaches: The knowledge verification method according to claim 2, wherein the target evidence group and the conflict evidence group each further comprise a consistency evidence, and the consistency evidence is obtained from an existing knowledge repository (The input data we consume is in the form of triples (entity, attribute, source) where entity serves as a key identifying the entity, and source identifies from where the data originates  [Page 551, Section 2.1, paragraph 1]. Note: Source corresponds to the target/conflict evidence groups, and entity corresponds to the consistency evidence which is obtained from an existing knowledge repository which corresponds to Table 1 that shows a sample integrated movie database [Page 550, Example 1]).
Regarding claim 6, Zhao teaches: The knowledge verification method according to claim 1, wherein the verification probability is a probability of correctness, the comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result comprises: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge (In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false [Page 553, Example 2]).

Claims 7-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Galland et al (Corroborating Information from Disagreeing Views, 2010) as applied to claim 1 above, and further in view of Tunstall-Pedoe (US 20090192968 A1).
Regarding claim 7, the system of Zhao and Galland teaches: sorting the R pieces of correct knowledge according to the ratios (sorted by [Zhao Page 559, section 6.2.2, 1st column]. Note: Table 8 also shows ratios being sorted).
However, the system of Zhao and Galland does not explicitly disclose: The knowledge verification method according to claim 1, further comprising: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: The knowledge verification method according to claim 1, further comprising: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge (the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge) [1113]); calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively (number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two [1113]); and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R (If above a high threshold the fact is considered definitely true [1107] Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to use the true and false facts to calculate a ratio. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].
Regarding claim 8, the system of Zhao and Galland teaches: The knowledge verification method according to claim 7.
However, the system of Zhao and Galland does not explicitly disclose: wherein the N pieces of correct knowledge corresponds to N largest ratios.
Tunstall-Pedoe teaches, in an analogous system: wherein the N pieces of correct knowledge corresponds to N largest ratios (If above a high threshold the fact is considered definitely true [1107] Note: So N corresponds to the largest ratios because they are above a high threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to use high threshold. The same motivation that was used for combining the system of Zhao and Galland with Tunstall-Pedoe as set forth in claim 7 is equally applicable to claim 8.
Regarding claim 9, Zhao teaches: A knowledge verification method, comprising: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1]. generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Positive claim corresponds to the target candidate knowledge and a negative claim corresponds to the conflict candidate knowledge); obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)); based on a logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge (Precision of source s is the probability of its positive claims being correct [Zhao Page 552, Section 3.1]. Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule) [Zhao Page 554, Section 4.2.3].  Note: Positive claim corresponds to the target candidate knowledge); and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result (And by controlling the observation altogether, the latent truth and the source quality can mutually influence each other through the joint inference, in the sense that claims produced by high quality sources are more likely to be correct and sources that produce more correct claims are more likely to be high quality [Zhao Page 554, section 4.2.3]).
However, Zhao does not explicitly disclose: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge.
Galland teaches, in an analogous system: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge (Note: Algorithm 4 shows probability calculations for negViews based on rules [Galland Page 135]. NegViews are negative views and corresponds to conflict candidate knowledge). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Galland to use negative views. One would have been motivated to do this modification because doing so would give the benefit of modeling more or less their notion of functional dependencies as taught by Galland [Page 133, 2nd column, paragraph 2].
However, the system of Zhao and Galland does not explicitly disclose: A knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including.
Tunstall-Pedoe teaches, in an analogous system: A knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including (Note: FIG 3 shows computer system and components. Note: Computer includes processor and storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to show the components of the system. One would have been motivated to do this modification because doing so would give the benefit of showing how the components of the computer system add to the functionality of the overall system as taught by Tunstall-Pedoe paragraph [0110].
Regarding claim 10, Zhao teaches: The knowledge verification device according to claim 9, wherein the target evidence group and the conflict evidence group each comprise at least one of a source evidence, a redundancy evidence and an expression mode evidence, and the source evidence, the redundancy evidence and the expression mode evidence are obtained from a data source (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. A negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
Regarding claim 11, Zhao teaches: The knowledge verification device according to claim 10, wherein the target evidence group and the conflict evidence group each further comprise a consistency evidence, and the consistency evidence is obtained from an existing knowledge repository (The input data we consume is in the form of triples (entity, attribute, source) where entity serves as a key identifying the entity, and source identifies from where the data originates  [Page 551, Section 2.1, paragraph 1]. Note: Source corresponds to the target/conflict evidence groups, and entity corresponds to the consistency evidence which is obtained from an existing knowledge repository which corresponds to Table 1 that shows a sample integrated movie database [Page 550, Example 1]).
Regarding claim 14, the system of Zhao and Galland teaches: sorting the R pieces of correct knowledge according to the ratios (sorted by [Zhao Page 559, section 6.2.2, 1st column]. Note: Table 8 also shows ratios being sorted).
However, the system of Zhao and Galland does not explicitly disclose: The knowledge verification device according to claim 9, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: The knowledge verification device according to claim 9, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge (the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge) [1113]); calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively (number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two [1113]); and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R (If above a high threshold the fact is considered definitely true [1107] Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to use the true and false facts to calculate a ratio. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].
Regarding claim 15, Tunstall-Pedoe teaches: The knowledge verification device according to claim 14, further comprising a display (FIG. 41 shows a display), wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct knowledge on the display (Various embodiments handle the combination and display of results in various ways [1218]. 4110 of FIG 41 shows correct knowledge being displayed).
Regarding claim 16, Tunstall-Pedoe teaches: The knowledge verification device according to claim 14, wherein the N pieces of correct knowledge corresponds to N largest ratios (If above a high threshold the fact is considered definitely true [1107] Note: So N corresponds to the largest ratios because they are above a high threshold).
Regarding claim 17, the system of Zhao and Galland teaches: wherein the verification probability is a probability of correctness, “comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result” including: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge (In (Zhao) Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false [Zhao Page 553, Example 2]).
However, the system of Zhao and Galland does not explicitly disclose: The knowledge verification device according to claim 9, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of.
Tunstall-Pedoe teaches, in an analogous system: The knowledge verification device according to claim 9, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of (Note: As shown above in claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to use the processor. The same motivation that was used for combining the system of Zhao and Galland with Tunstall-Pedoe as set forth in claim 9 is equally applicable to claim 17.
Regarding claim 18, Zhao teaches: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1]. generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Positive claim corresponds to the target candidate knowledge and a negative claim corresponds to the conflict candidate knowledge); obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)); based on a logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge (Precision of source s is the probability of its positive claims being correct [Zhao Page 552, Section 3.1]. Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule) [Zhao Page 554, Section 4.2.3].  Note: Positive claim corresponds to the target candidate knowledge); and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result (And by controlling the observation altogether, the latent truth and the source quality can mutually influence each other through the joint inference, in the sense that claims produced by high quality sources are more likely to be correct and sources that produce more correct claims are more likely to be high quality [Zhao Page 554, section 4.2.3]).
However, Zhao does not explicitly disclose: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge.
Galland teaches, in an analogous system: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge (Note: Algorithm 4 shows probability calculations for negViews based on rules [Galland Page 135]. NegViews are negative views and corresponds to conflict candidate knowledge). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Galland to use negative views. One would have been motivated to do this modification because doing so would give the benefit of modeling more or less their notion of functional dependencies as taught by Galland [Page 133, 2nd column, paragraph 2].
However, the system of Zhao and Galland does not explicitly disclose: A storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including.
Tunstall-Pedoe teaches, in an analogous system: A storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including (Note: FIG 3 shows computer system and components. Note: Computer includes processor and storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to show the components of the system. One would have been motivated to do this modification because doing so would give the benefit of showing how the components of the computer system add to the functionality of the overall system as taught by Tunstall-Pedoe paragraph [0110].
Regarding claim 19, the system of Zhao and Galland teaches: sorting the R pieces of correct knowledge according to the ratios (sorted by [Zhao Page 559, section 6.2.2, 1st column]. Note: Table 8 also shows ratios being sorted).
However, the system of Zhao and Galland does not explicitly disclose: The storage medium according to claim 18, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: The storage medium according to claim 18, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge (the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge) [1113]); calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively (number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two [1113]); and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R (If above a high threshold the fact is considered definitely true [1107] Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Tunstall-Pedoe to use the true and false facts to calculate a ratio. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].
Regarding claim 20, Tunstall-Pedoe teaches: The storage medium according to claim 19, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: displaying the N pieces of correct knowledge (Various embodiments handle the combination and display of results in various ways [1218]. 4110 of FIG 41 shows correct knowledge being displayed).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Galland et al (Corroborating Information from Disagreeing Views, 2010) as applied to claim 1 above, and further in view of Richardson et al (Markov Logic Networks, 2006).
	
Regarding claim 4, the system of Zhao and Galland teaches: The knowledge verification method according to claim 3, wherein, a logic rule of the source evidence is expressed as: mentioning (y, s) (triples (entity, attribute, source) [Zhao Page 551, Section 2.1, paragraph 1]. Note: Triple corresponds to the logic rule where entity is mentioned in the source. For example, Harry Potter is mentioned in IMDB per Table 1 [Zhao Page 551]); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N) (counts reflect the quality of sc based on claims of facts [Zhao Page 555, section 5.2]); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M) (It consists of 357 questions, having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second existing knowledge => y, (claims consistent with the overall consensus [Zhao Page 550, section 1, 2nd column, 3rd paragraph] Note: claim corresponds to y and shows it is consistent with overall consensus corresponding to the first and second existing knowledge), wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). A positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Source corresponds to source of the target candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the target candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge (generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Negative claim corresponds to the conflict candidate knowledge y). a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Source corresponds to source of the conflict candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the conflict candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); a weight of the source evidence is represented as a degree of authority of S (down-weighing the claims of unreliable sources [Zhao Page 550, section 1, 2nd column, 3rd paragraph]), and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence (IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value).
However, the system of Zhao and Galland does not explicitly disclose: a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM.
Richardson teaches, in an analogous system: a weight of the redundancy evidence is represented as logaN (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3,  paragraph below equation 2]. Note: Feature corresponds to redundancy evidence), a weight of the expression mode evidence is represented as logaM (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3, paragraph below equation 2]. Note: Feature corresponds to expression mode evidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Richardson to use a feature with its weight being a logarithm. One would have been motivated to do this modification because doing so would give the benefit of exponential in the size of the cliques as taught by Richardson paragraph [Page 3, below equation 2].
Regarding claim 5, the system of Zhao and Galland teaches: The knowledge verification method according to claim 4, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group (positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552] . Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group); in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict evidence group (negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group).
However, the system of Zhao and Galland does not explicitly disclose: The knowledge verification method according to claim 4, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:
 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor.
Richardson teaches, in an analogous system: The knowledge verification method according to claim 4, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:

    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor (Equation 2 [Page 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Richardson to use the Markov network equation. One would have been motivated to do this modification because doing so would give the benefit of combining probability and first-order logic in finite domains as taught by Richardson conclusion paragraph [Page 38].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Galland et al (Corroborating Information from Disagreeing Views, 2010) and further in view of Tunstall-Pedoe (US 20090192968 A1) as applied to claim 9 above, and further in view of Richardson et al (Markov Logic Networks, 2006).
Regarding claim 12, the system of Zhao, Galland, and Tunstall-Pedoe teaches: The knowledge verification device according to claim 11, wherein: a logic rule of the source evidence is expressed as: mentioning (y, s) (triples (entity, attribute, source) [Zhao Page 551, Section 2.1, paragraph 1]. Note: Triple corresponds to the logic rule where entity is mentioned in the source. For example, Harry Potter is mentioned in IMDB per Table 1 [Zhao Page 551]); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N) (counts reflect the quality of sc based on claims of facts [Zhao Page 555, section 5.2]); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M) (It consists of 357 questions, having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second existing knowledge => y, (claims consistent with the overall consensus [Zhao Page 550, section 1, 2nd column, 3rd paragraph] Note: claim corresponds to y and shows it is consistent with overall consensus corresponding to the first and second existing knowledge), wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). A positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Source corresponds to source of the target candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the target candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge (generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Negative claim corresponds to the conflict candidate knowledge y). a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Source corresponds to source of the conflict candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the conflict candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); a weight of the source evidence is represented as a degree of authority of S (down-weighing the claims of unreliable sources [Zhao Page 550, section 1, 2nd column, 3rd paragraph]), and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence (IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value).
However, the system of Zhao, Galland, and Tunstall-Pedoe does not explicitly disclose: a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM.
Richardson teaches, in an analogous system: a weight of the redundancy evidence is represented as logaN (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3,  paragraph below equation 2]. Note: Feature corresponds to redundancy evidence), a weight of the expression mode evidence is represented as logaM (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3, paragraph below equation 2]. Note: Feature corresponds to expression mode evidence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, and Tunstall-Pedoe to incorporate the teachings of Richardson to use a feature with its weight being a logarithm. One would have been motivated to do this modification because doing so would give the benefit of exponential in the size of the cliques as taught by Richardson paragraph [Page 3, below equation 2].
Regarding claim 13, the system of Zhao, Galland, and Tunstall-Pedoe teaches: The knowledge verification device according to claim 12, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group (positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552] . Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group); in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict evidence group (negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group).
However, the system of Zhao, Galland, and Tunstall-Pedoe does not explicitly disclose: The knowledge verification device according to claim 12, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 

    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale

wherein Z is a normalization factor.
Richardson teaches, in an analogous system: The knowledge verification device according to claim 12, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:  
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale

wherein Z is a normalization factor (Equation 2 [Page 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Richardson to use the Markov network equation. One would have been motivated to do this modification because doing so would give the benefit of combining probability and first-order logic in finite domains as taught by Richardson conclusion paragraph [Page 38].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Dong et al (2009) discloses Integrating Conflicting Data: The Role of Source Dependence
Yin et al (2007) discloses Truth Discovery with Multiple Conflicting Information Providers on the Web

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122